PER CURIAM.
Appellant was indicted, tried before a jury, convicted, and sentenced upon a charge of grand larceny. He appealed from the conviction. Later he filed in the District Court a motion for a new trial on the basis of alleged newly discovered evidence. The motion was denied by that court, and he appealed from the denial. The two appeals were consolidated for argument and decision in this court.
We have examined the contentions made in behalf of appellant and the record in respect thereto. We find no error affecting his substantial rights.
Affirmed.